             Case 1:18-cr-10299-ADB Document 61 Filed 09/30/19 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

         v.                                             CRIMINAL No. 18-cr-10299-ADB-1

 GARY WEBSTER, a/k/a “Jamal”

         Defendant


                             GOVERNMENT'S PROPOSED VOIR DIRE

        The United States of America, by Andrew E. Lelling, United States Attorney, and Philip Mallard,

Assistant United States Attorney for the District of Massachusetts, hereby requests that, in addition to

those questions commonly put to the venire in cases commenced in this Court, the Court pose the

following questions to the prospective jurors in this case:

        1.       The United States of America is one of the litigants in this trial. You will hear the United

States referred to throughout the trial as “the government.” Have you, or any member of your immediate

family, or anyone with whom you are close:

                 (a)     ever been a defendant in a criminal proceeding (other than for an alleged moving

                         traffic violation)?

                 (b)     ever filed a lawsuit or claim of any kind against any police or other law

                         enforcement officer?

                 (c)     ever engaged in litigation with the federal government, that is, ever filed a claim

                         or lawsuit against the United States or any of its agencies, or answered some

                         claim made against you by the federal government?

                 (d)     ever engaged in litigation with any city government or a city government police

                         department, that is, ever filed a claim or lawsuit against a city government or its
             Case 1:18-cr-10299-ADB Document 61 Filed 09/30/19 Page 2 of 4



                         police department, or answered some claim made against you by a city

                         government or its police department?

                 (e)     ever had any involvement, of any sort other than a routine traffic matter, with a

                         local or county law enforcement agency or police department; with the Drug

                         Enforcement Administration, also known as the DEA; the Federal Bureau of

                         Investigation, also known as FBI; Massachusetts State Police; the Suffolk County

                         Sheriff’s Department; the Boston Police Department; or any other law

                         enforcement agency?

                 (f)     ever been treated unfairly by any police office or other law enforcement

                         personnel?

        2.       Aside from these particular circumstances, are you aware of any prejudice which you

may have against the federal government, any police department, the Suffolk County Sheriff’s

Department, the FBI, the DEA, or any federal law enforcement agency which would in any way impair

your ability to evaluate and judge fairly and impartially the facts of this case?

        3.       Some of the witnesses expected to be called by the United States at trial are police

officers and detectives with various local and county law enforcement agencies, including police

departments, and members of various federal law enforcement agencies such as the FBI or DEA. Are you

aware of any prejudice that you might have against a witness or other individual in this case because that

witness or individual is a law enforcement officer working for a local police department or with a federal

law enforcement agency?

        4.       One of the witnesses expected to be called by the United States at trial is an individual

who is now cooperating with the law enforcement. Are you aware of any prejudice that you might have

against a witness or individual who is cooperating with law enforcement?

        5.       Have you watched television shows and movies about police work, forensic evidence, or

the criminal justice system? If you have, do you believe your views developed as a result of those shows

will interfere with your ability to base your verdict solely on the evidence in this case?
             Case 1:18-cr-10299-ADB Document 61 Filed 09/30/19 Page 3 of 4



        6.       The Indictment in this case charges the defendant with conspiring to possess with intent

to distribute and to distribute cocaine and fentanyl. Have you, or any member of your immediate family,

or anyone with whom you are close:

                 (a)      ever been, or known anyone who has been, adversely affected by the actions of

                          someone in possession of, or using, drugs?

                 (b)      been a member of any group that advocates legislation or policy relating to

                          drugs?

                 (c)      ever been addicted to drugs, or been placed in a drug treatment program?

        7.       Do you have any pre-conceived notions about drug laws that would make you unable to

decide this case on the evidence presented and the law as stated by the Court?

        8.       Do you have any general or specific opinions about drugs such as heroin that would

prevent you from serving as a fair and impartial juror in this case?

        9.       Are you unable or unwilling, for any reason, to completely and honestly apply the law, as

I give it to you at the end of the case, to the facts as you find them?

        10.      Do you know of any reason why you cannot sit as a fair and impartial juror in the trial of

this case?


                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                           By:      /s/ Philip A. Mallard
                                                    PHILIP A. MALLARD
                                                    Assistant U.S. Attorney
                                                    United States Attorney's Office
                                                    1 Courthouse Way, Suite 9200
                                                    Boston MA 02210
                                                    617-748-3674
          Case 1:18-cr-10299-ADB Document 61 Filed 09/30/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

                                             /s/ Philip A. Mallard
                                             PHILIP A. MALLARD
                                             Assistant U.S. Attorney

Date: September 30, 2019
